Citation Nr: 0639038	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  00-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability, due to service-connected disabilities 
(TDIU).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1974.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem Regional Office (RO).

The Board remanded the case to the RO for further development 
in August 2001.  In January 2006, the Board remanded the case 
to the RO to ensure that all due process requirements were 
met with regard to the VA's duty to notify under the Veterans 
Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  The veteran has 14 years of education including two years 
of college; he was  employed working at part-time jobs 
leading up to one month before the last VA examination in 
December 2004.

2.  The veteran's service-connected disability consisted of 
hypertensive cardiovascular disease, status post non-Q-wave 
myocardial infarction, evaluated as 30 percent disabling; 
hypertension, evaluated as 10 percent disabling; residuals, 
fracture, right clavicle, evaluated as zero percent 
disabling; and high frequency hearing loss, bilateral, 
evaluated as zero percent disabling.  His service-connected 
disability does not preclude him from engaging in some form 
of substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA notified the veteran of requirements of the 
VCAA by means of letters in September 2001 and February 2006, 
but essentially only satisfied the notification requirements 
of the VCAA by means of the last letter.  In those letters, 
the RO informed the veteran of the types of evidence needed 
in order to substantiate his claim of entitlement to a TDIU.  
VA has also informed the veteran of the types of evidence 
necessary to establish such claims, the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  The notice letters were issued after the initial 
unfavorable decision.  Thereafter, however, he was afforded 
an opportunity to respond, and the RO subsequently reviewed 
the claim again and issued supplemental statements of the 
case in March 2002 and June 2004 after the first letter; and 
in August 2006 after the second letter.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating, 
as in this case, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to specifically 
include a requirement of notice that an effective date will 
assigned if a disability, to include on an extraschedular 
basis, is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Despite the inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the TDIU claim is 
denied below.  Therefore any questions as to notice with 
respect to the appropriate effective date to be assigned are 
moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, Social Security Administration 
documents, and statements made in support of the veteran's.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

 II.  Entitlement to a TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected disabilities.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 
4.16(a).

Service connection is currently in effect for hypertensive 
cardiovascular disease, status post non-Q-wave myocardial 
infarction, evaluated as 30 percent disabling; hypertension, 
evaluated as 10 percent disabling; residuals, fracture, right 
clavicle, evaluated as zero percent disabling; and high 
frequency hearing loss, bilateral, evaluated as zero percent 
disabling.  Given the foregoing, the veteran does not meet 
the minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  The 
Board is to evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service-
connected condition.  See 38 C.F.R. § 4.19 (2005).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  38 C.F.R. § 
4.16.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough. A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.

With regard to the veteran's education and employment 
history, in the veteran's TDIU application received in 
October 1999, he reported that he had four years of high 
school followed by two years of college, and that he had been 
employed by American Greeting Cards as a laborer working 30 
hours per week, from May 1995 to September 1997.  

Also, in a Social Security Administration form he provided 
information about his education, consistent with that 
provided to VA in 1999, and work history as follows.  The 
veteran indicated that in pursuing his college education he 
achieved an A.A.S. (Associate in Applied Science degree) in 
business management.  Regarding his work history, he reported 
that he worked as a quality control inspector for Black and 
Decker from 1979 to 1985 (5 days per week); as a service 
manager for Electrolux from 1985 to 1987 (5 days per week); 
as an aircraft mechanic from 1987 to 1992 (5 days per week); 
as a courier driver from 1993 to 1995 (2 days per week); and 
as a part-time fixture installer for American Greeting Cards 
from 1995 to 1997 (3 days per week).  

The reports of VA hypertension and heart examinations in 
December 2004 reflect that the veteran had not worked full 
time since 1992 when his job as an aircraft mechanic was 
downsized and he lost his job.  These reports also reflect a 
history that the veteran had throat cancer surgery and 
radiation in 1998, and he stopped working at that time.  
These reports also noted that a mental health clinic note in 
August 2004 shows that the veteran works three days a week 
and had decided to take a job with more manual labor because 
he could not "sit still."  The December 2004 examination 
reports also contain notation indicating that at the time of 
a November 2004 clinical visit, the veteran stated that he 
was working a few days a week at a hardware store and enjoyed 
it.   

The Board initially notes that the veteran has other 
conditions for which service connection is not currently in 
effect.  The disabling effects of any nonservice-connected 
conditions, however, cannot be considered in determining 
whether the veteran is entitled to a TDIU rating.  

During the course of the present appeal of the veteran's TDIU 
claim, the Board has also recently adjudicated claims 
regarding the veteran's service-connected disabilities.  In 
that context, the Board has recently considered the disabling 
manifestations of the veteran's service-connected (1) 
hypertensive cardiovascular disease, status post non-Q-wave 
myocardial infarction, (2) hypertension, (3) residuals, 
fracture, right clavicle, and (4) high frequency hearing 
loss, bilateral, were discussed in connection with the 
evaluations of these disabilities.  See Board decisions in 
August 2001 and January 2006.

Briefly stated, the veteran's right clavicle fracture 
residuals and hearing loss are not shown to have any 
significant impact on the veteran's ability to obtain or keep 
employment, and he has not claimed that these disabilities 
have had any such impact.  

Regarding the veteran's hypertension, the report of the 
latest VA examination for hypertension, in December 2004, 
shows that blood pressure readings at that time were 140/76, 
151/77, and 158/73.  The report concluded with a diagnosis of 
hypertension treated with medication for 31 years with stage 
I elevation today.  

Regarding the veteran's hypertensive cardiovascular disease, 
status post non-Q-wave myocardial infarction, the report of 
the most recent VA examination of the heart, in December 
2004, shows that the veteran reported that he had no usual 
occupation and was not working.  He stated that he worked 
part time for two to three days a week for awhile, but now he 
did not work and had not for a year.  The veteran stated that 
he stopped because he could not keep up with the work.   The 
examiner noted that the veteran's statement was inconsistent 
with clinical notes from August and November 2004 that showed 
the veteran stated he was working part time and enjoyed it.  
The veteran reported that he had difficulty with activities 
of daily living, and that he does do yard work such as 
raking, using a blower, and using a riding lawn mower.  He 
also helped his wife with vacuuming and washing dishes.

After examination, including exercise testing, the report 
contains an impression that the veteran achieved 7.0 METS 
workload, and complained of brief, moderate chest pain with 
two PVCs at peak exercise; and an impression of less than 1.0 
mm horizontal ST segment depression, from baseline, in 
inferolateral leads prolonged in recovery.  An associated 
echo report contains a conclusion of normal LV systolic 
function with an estimated EF of over 55 percent; left atrial 
enlargement; abnormal mitral diastolic flow pattern; and no 
valvular abnormalities.  The veteran had a normal sinus 
rhythm on EKG.  X-ray examination showed no active pulmonary 
disease.  The examination report contains diagnoses of 
coronary artery disease, status post myocardial infarction 
1992, with ejection fraction of over 55 percent and METs of 
7.0 on last testing; and hypertension with blood pressure at 
Stage I elevation today.

The examiner concluded with the following opinion.  First, 
that the veteran's service connected heart disability has no 
effect on the veteran's current employability since he 
reports today that he has not worked in a year; although 
within the last month at his mental health appointment, he 
reported that he was working part time and enjoyed his job.  
Citing certain relevant published material in comparison with 
the veteran's METs findings, the examiner noted that METs of 
greater than or equal to 7 and an ejection fraction greater 
than 50 percent, was classified as "low risk"; noting that 
the veteran's MET level was 7 and his EF was more than 55 
percent.

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disability.  When 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show that-even when 
considering the limitations and exacerbations due to the 
veteran's service-connected cardiovascular disability-some 
factor exists that takes this veteran's case outside the 
realm of the usual so as to render impracticable his 
schedular ratings.

In this case, the Board first notes that the schedular rating 
criteria are not inadequate to rate the veteran's 
hypertensive cardiovascular disease, status post non-Q-wave 
myocardial infarction, as they provide for a range of ratings 
up to 100 percent for symptoms of chronic congestive heart 
failure or work load of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.   Similarly, the schedular rating criteria are not 
inadequate to rate the veteran's hypertension, as they 
provide a range of ratings up to 60 percent for diastolic 
pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7006, 7101.

Further, the evidence shows that the veteran's hypertensive 
cardiovascular disease, status post non-Q-wave myocardial 
infarction and/or hypertension might limit him to sedentary 
employment.  This is reflected in the report of an April 2004 
VA examination, in which the examiner commented that the 
veteran was working part time, doing odd jobs; and there did 
not seem to be any reason why he could not do some kind of 
gainful employment with reduced physical requirements or 
sedentary requirements.  However, this is insufficient to 
show that the service-connected disability precludes 
sedentary employment.  

Further, as noted above, during a December 2004 VA 
examination, the examiner opined that the veteran's service-
connected heart disability has no effect on his current 
employability; noting that treatment records indicated that 
the veteran reported he was working part time and enjoyed his 
job.  The examiner at that time gave no opinion to indicate 
that the veteran was unemployable based on the level of 
cardiac impairment.

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability 
ratings. Van Hoose.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disability.  Entitlement to TDIU is thus not established.

A total rating based on individual unemployability is limited 
to consideration of service-connected disabilities.  For the 
reasons set forth above, the veteran's service-connected 
disabilities simply have not been shown to result in total 
disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


